Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claims and arguments, filed November 9, 2020, caused the withdrawal of the rejection of claims 1, 4, 5, and 7-13 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0112174) in view of Ishibashi et al. (WO 2012/137958) as set forth in the Office action mailed September 8, 2020.
The prior art fails to teach or make obvious the applicant’s claimed electron auxiliary layer. The closest prior art Ishibashi et al. (WO 2012/137958), where Ishibashi et al. (US 2014/0034938) (hereafter “Ishibashi”), teaches Ishibashi teaches 
    PNG
    media_image1.png
    362
    274
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    317
    235
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    258
    351
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    247
    265
    media_image4.png
    Greyscale
 are a few examples of the electron transporting materials (paragraphs [0084] and [0100]).  Ishibashi teaches that one groups attached to the triazine group or pyrimidine group can be a phenyl group instead of a terphenyl group, biphenyl group or substituted phenyl group group (see examples of compounds in paragraph [0083]). Ishibashi teaches that the compounds can be used as charge transporting materials, but Ishibashi nor the prior art teach or make obvious using the compounds are electron transporting materials or applicant’s electron auxiliary layer. Ishibashi teaches that the compounds are used as charge transporting materials used in the light emitting layer, where the compounds are used as host materials. The teachings of Ishibashi would not direct one to use the materials as electron transporting materials and applicant’s claimed 1, 4, 5, and 7-13 (renumbered 1-10) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796